Title: To George Washington from Jeremiah Olney, 27 August 1782
From: Olney, Jeremiah
To: Washington, George


                  Sr
                     
                     Camp Dobb’s Ferry 27th Augt 1782 5 oClock P.M.
                  
                  agreeable to your Excellency’s Directions I Sent an officer with Capt. Pray to Reconoiter a Suitable Hight between this & Verplanks Point for the Purpose of Erecting Proper Beacon’s for Communicating any movements of the Enemy—they have Just Return’d & Report that the Hight on this Side Haverstraw Mounting & nine or Ten miles from hence is the most Proper place for that purpose, as it is Discoverable from this & the Post at Verplanks point—I shall order a Subaltern Command to proceede there in the Morning to Erect a Beacon proper to Communicate an alarm by Day, I am Now Erecting one on the hight Just South of this post, which I will have Compleated tomorrow—Two Tarr or pitch Barrells will be Necessary to form the Beacon’s for the Signals at Night the moment they arrive I Shall have them put up on the highest Trees—I have a paper of the Twenty fourth Inst. which I have in Close for your Excellency’s perusal—no Remarkable occurrences has Taken place Since my arrival here.
                  Colo. Trumbull’s favr of the 26th Inst. Inclosing a pass port for Mr Darking to proceede to Lancaster has Come to hand & the Gentleman Landed accordingly & will Procede as Soon as The Stage arrives.  I have the Honor to be with Great Esteem Your Excellency’s Obed. & Devoted Serv.
                  
                     J. Olney Lieut. Col. Comd. Dobbs Ferry
                  
               